Title: James Madison to Edward Everett, 5 August 1830
From: Madison, James
To: Everett, Edward


                        
                            
                                
                            
                            
                                
                                    Montpeillier
                                
                                Aug. 5. 1830
                            
                        
                        J. Madison with his best respects to Mr. Everett, thanks him for the Copy of his "Address on the Centennial
                            Anniversary of the Arrival of Governour Winthrop at Charlestown"
                        The theme, interesting as it is, in itself, derives new attraction from the touching details and appropriate
                            reflections woven into the Address.
                        J. M takes this occasion of thanking Mr. E. for the copy heretofore forwarded, of his very able Speech on the
                            Indian subject, in the House of Representatives.
                        
                            
                                
                            
                        
                    